Opinion issued August 18, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00103-CV
                           ———————————
                     LAWRENCE AUZENNE, Appellant
                                        V.
                          RELIE CARTER, Appellee


                   On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-20080


                         MEMORANDUM OPINION

      Appellant, Lawrence Auzenne, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West

Supp. 2015); Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.




                                         2